PER CURIAM.
We affirm Elmon Welch’s judgments and sentences in these seven consolidated cases. We note that Mr. Welch filed a pro se document with the circuit court entitled “Mitigating Circumstances to Go Along With Appeal” at approximately the same time his trial counsel filed a notice of appeal. This court and the circuit court treated Mr. Welch’s filing as a duplicative notice of appeal. The document has not been treated by the circuit court as a motion to modify Mr. Welch’s sentences. If Mr. Welch wishes to file a motion to modify his sentence pursuant to Florida Rule of Appellate Procedure 3.800(c), his prior pro se filing should not have any preclusive effect on such a motion.
Affirmed.
ALTENBERND, NORTHCUTT, and VILLANTI, JJ., Concur.